COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Bray and Annunziata


CHESAPEAKE BAY CONTRACTORS, INC. AND
 TRANSCONTINENTAL INSURANCE COMPANY

v.   Record No. 0799-00-1

DONALD L. SEEKINS, II                       MEMORANDUM OPINION*
                                                PER CURIAM
DONALD L SEEKINS, II                          AUGUST 22, 2000

v.   Record No. 0842-00-1

SUPPORT SERVICES OF VIRGINIA, INC. AND
 EMPLOYERS INSURANCE OF WAUSAU


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Jennifer G. Marwitz; Law Offices of Roya
             Palmer Ewing, on brief), for Chesapeake Bay
             Contractors, Inc. and Transcontinental
             Insurance Company.

             (Alan P. Owens, on briefs), for Donald L.
             Seekins, II.

             (Stephen A. Strickler; Inman & Strickler,
             P.L.C., on brief and on brief amicus
             curiae), for Support Services of Virginia,
             Inc. and Employers Insurance of Wausau.


     Chesapeake Bay Contractors, Inc. and its insurer

(hereinafter referred to as "Chesapeake") contend that the

Workers' Compensation Commission (commission) erred in finding

that Donald L. Seekins, II's (claimant) ankle instability,


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
disability, and need for surgery after December 1, 1998 were

attributable to an injury while he was employed with Chesapeake,

rather than a result of a subsequent accident on July 30, 1998,

while working for Support Services of Virginia, Inc. ("Support

Services").     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27. 1

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."     Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).    "Medical evidence is not

necessarily conclusive, but is subject to the commission's

consideration and weighing."     Hungerford Mechanical Corp. v.

Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215 (1991).

     In ruling that it was unable to find by a preponderance of

the evidence that a causal relationship existed between

claimant's July 30, 1998 work accident, while in the employ of


     1
       Because our ruling in Chesapeake's appeal disposes of the
issue in favor of claimant, we need not address the issues
raised by claimant in his appeal filed against Support Services
and its insurer, Record No. 0842-00-1. Therefore, we dismiss
claimant's appeal as moot.

                                 - 2 -
Support Services, and his disability and need for medical

treatment beginning in December 1998, the commission found as

follows:

           [C]laimant missed only a couple of days from
           work for medical appointments following the
           July 30 incident, and then continued working
           until December 1, 1998. Near this latter
           date, the claimant sustained another injury
           to his ankle, when it gave way while he was
           walking on a concrete surface. Following
           this injury, Dr. [Peter] Jacobson imposed
           light duty restrictions, and scheduled
           surgery.

           . . . The evidence shows only a brief period
           of disability following the July 30
           accident. According to Dr. Jacobson,
           determining the contribution of this
           incident to the present disability and need
           for medical treatment is "crystal ball
           stuff," and the July 30 accident was a
           "reflection" of the pre-existing
           instability. On this evidence, the causal
           relationship [between the July 30 accident
           and the December 1 disability] is merely
           speculative, and is not proven by a
           preponderance of the evidence.

     The commission's findings are supported by credible

evidence, including claimant's testimony and the medical

records, deposition, and opinions of Dr. Jacobson.   Based upon

Dr. Jacobson's deposition testimony, his reports, and claimant's

medical records, viewed in their entirety, the commission, as

fact finder, could reasonably infer that the July 30, 1998

incident was a temporary aggravation of claimant's pre-existing

right ankle problems, not a contributing cause to his ankle

instability which resulted in his disability and need for

                               - 3 -
surgery after December 1, 1998. 2   "Where reasonable inferences

may be drawn from the evidence in support of the commission's

factual findings, they will not be disturbed by this Court on

appeal."   Hawks v. Henrico County Sch. Bd., 7 Va. App. 398, 404,

374 S.E.2d 695, 698 (1988).

     For these reasons, we affirm the commission's decision.

                               Record No. 0799-00-2 -- Affirmed.
                               Record No. 0842-00-2 –- Dismissed.




     2
       Chesapeake argues in its brief that no specific accident
caused claimant's ankle instability and subsequent need for
surgery. Chesapeake asserts that the evidence showed that
claimant's ankle instability was caused by a series of accidents
and that claimant could not prove which accident caused his
post-December 1998 problems. Chesapeake did not make this
argument before the commission. Accordingly, we will not
consider it for the first time on appeal. See Rule 5A:18.


                               - 4 -